DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-23 and 25-28.

Applicants' arguments, filed 01/28/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

26, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Response to Arguments
	Applicant has not addressed this rejection; therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ron et al.  (US 2008/0248017, Oct. 9, 2008).

Ron et al. differ from the instant claims insofar as not disclosing how much 17β-estradiol and progesterone are released per day. 
However, Ron et al. disclose wherein the amount of drug incorporated depends on the desired therapeutic effect and the time span for which the device provides therapy. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed release rate depending on the therapeutic effect and time span of therapy desired. One of ordinary skill in the art would have had a reasonable expectation of success since Ron et al. disclose wherein the release of the drug is determined to a large extent by the vinyl acetate content. 
In regards to instant claims 8 and 10 reciting a particular segment/fiber length, Ron et al. disclose wherein the length of the segment affects rate of release of the drug. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed length depending on the rate of release of the drug desired. 
In regards to instant claims 11-23, the properties recited are measured from intravaginal rings releasing either 4 mg or 8 mg progesterone per day (see paragraphs [0039] and [0059] and Tables 2 and 3 of the instant specification). Since it would have been obvious to one of ordinary skill in the art to have arrived at the claimed IVR through routine experimentation depending on the therapeutic effect and time span of . 

Response to Arguments
Applicant argues that Ron et al. does not suggest, teach or motivate one of skill to do what Applicant has done, i.e., invent a device that releases an amount of progesterone and estradiol on day 1 that is greater than the amount released on days 2-28.
The Examiner does not find Applicant’s argument to be persuasive. The instant claims do not recite wherein the intravaginal ring releases an amount of progesterone and estradiol on day 1 that is greater than the amount released on days 2-28. As such, it is not necessary for the prior art to disclose such and Applicant’s argument is unpersuasive. 

Applicant argues that Ron et al. does not teach any Cmax, AUC, CAVG values for the rings exemplified in their patent application. 
The Examiner does not find Applicant’s argument to be persuasive. The instant claims do not recite any AUC values. Therefore, it is not necessary for the prior art to teach any AUC values. With regards to Cmax and CAVG values, as discussed in the rejection, the properties recited are measured from intravaginal rings releasing either 4 mg or 8 mg progesterone per day (see paragraphs [0039] and [0059] and Tables 2 and 3 of the instant specification). Since it would have been obvious to one of ordinary skill in the art to have arrived at the claimed IVR through routine experimentation depending 

Applicant argues that Ron et al. is focused on devices that have zero-order kinetics. Thus, a person of skill reading Ron et al. would have received no teaching, suggestion or motivation to make the types of IVRs as presently claimed non-zero order vaginal devices.
The Examiner does not find Applicant’s argument to be persuasive. The instant claims do not recite wherein the IVR has a non-zero order kinetic. Therefore, it is not necessary for the prior art to teach such and Applicant’s argument is unpersuasive.


2.	Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ron et al. (US 2008/0248017, Oct. 9, 2008) in view of Brennan et al. (US 2012/0157424, Jun. 21, 2012). 
	The teachings of Ron et al. are discussed above. Ron et al. do not disclose wherein the drug delivery device treats symptoms associated with vulvar and vaginal atrophy. 
	However, Brennan et al. disclose an estradiol-containing pharmaceutical composition to alleviate menopause-related symptoms (abstract). The menopause-associated symptom may be vulvar and vaginal atrophy (¶ [0022]-[0026]). Vulvar and vaginal atrophy include dryness (¶ [0031]).
prima facie obvious to one of ordinary skill in the art to have used the drug delivery device of Ron et al. to treat vaginal dryness since the drug delivery device comprises estradiol and estradiol is known in the art to be effective in treating vaginal dryness as taught by Brennan et al. 

Response to Arguments
	Applicant argues that Brennan et al. do not disclose intravaginal devices at all. 
	The Examiner does not find Applicant’s argument to be persuasive. Brennan et al. not disclosing intravaginal devices does not mean that it would not have been obvious to have used the IVR of Ron et al. to treat vaginal dryness. Both Ron et al. and Brennan et al. are in the art of treating menopause. Therefore, one of ordinary skill in the art would have looked at the teachings of Brennan et al. As discussed in the rejection, Brennan et al. disclose wherein an estradiol-containing pharmaceutical composition may be used to treat vaginal dryness. Since the IVR of Ron et al. comprises estradiol, it would have been obvious to one of ordinary skill in the art to use the IVR of Ron et al. to treat vaginal dryness since estradiol appears to be effective in treating it. Therefore, it would have been obvious to one of ordinary skill in the art to have used the IVR of Ron et al. to treat vaginal dryness even though Brennan et al. does not disclose intravaginal devices. As such, Applicant’s argument is unpersuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-23 and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/835,282 (reference application) in view of Ron et al.  (US 2008/0248017, Oct. 9, 2008). The pending claims differ from the copending claims insofar as reciting 17β-estradiol. However, as discussed in Ron et al. above, 17β-estradiol is a known and effective drug for incorporation into an intravaginal ring segment. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1-23 and 25-28 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TRACY LIU/Primary Examiner, Art Unit 1612